Title: To George Washington from Timothy Matlack, 25–26 February 1778
From: Matlack, Timothy
To: Washington, George



Sir
Lancaster [Pa.] February 25[–26]th 1778

This morning I received a letter from James Young Esquire waggon master general of this state and laid it before Council. I am directed by them to send you the following extract of it, which I suppose will need no comment vizt




Sir
Reading 23d February 1778

I beg leave to represent to the honourable Council the difficulties I meet with in assisting the army with waggons as I wish to do in their want. On the eighteenth instant Colonel Jonathan Mifflin one of the superintendants appointed by the Board of War to lay up the magazines applyed to me that as the waggons of this county did not come in so quick as was necessary to supply the army and that they the superintendants, had provided loading for fifty waggons, and therefore requested a number should be immediately impressed, I directly applied to Henry Christ Esquire for a press warrant for twenty waggons nearest this town On the 20 a number of them were brought here, I ordered the waggoners to apply to Colonel Mifflin for their loading, he wrote me he had the night before received a letter from General Gates informing him that the Congress had resolved that the commissioners appointed by the General Assembly of this state were sufficient to lay up the magazines to be formed on the East side of susquehanna and that the superintendants be directed to act no longer, he would therefore transfer the business over to Messrs Lesher and Eckhart, and that I would please to order the Teams impressed by Mr Crists warrant, as I should think proper; as he could take no further direction in the matter. I then requested Mr Reed W.M. and Mr Lesher one of the commissioners

to wait on Colonel Mifflin, and request he would inform them where the loadings were, that was provided for those waggons, they returned to me, and told me the only answer he was pleased to give them was, that he had no further to do with the matter; so circumstanced, I was under the disagreeable necessity to order the impressed waggons to be discharged, and wait untill the commissioners should receive their instructions, and the waggons ordered ⟨br⟩ought out by law should come in.



I have the honor to be with great respect your Excellencys most obedient humble servant

T. Matlack secy


26th. His Excellency the President has just now received Your Excellency⟨’s⟩ letter of the 19th instant inclosing an address to the People of New Jersey &c. and has laid it before the Council—The bearer going off will not allow time for an answer to Your Excellency.

